Citation Nr: 1735330	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for removal of a right kidney.  

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, with cataracts (diabetes mellitus).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to June 1971, including service in the Republic of Vietnam from July 4, 1970, to July 3, 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2016 decisions of the North Little Rock, Arkansas, Regional Office.  

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In March 2015, the Board previous remanded the appeals of Issues 1 and 2 on the Title Page to the agency of original jurisdiction (AOJ) for additional development and there has been substantial, if not full, compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issues of entitlement to service connection for a right knee disability; and increased ratings for PTSD and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The removal of a right kidney or related disability did not have its onset in service or within one year of separation and is not related to active service.  


CONCLUSION OF LAW

The criteria for service connection for the removal of a right kidney have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's March 2015 remand directives.  See D'Aries.  

The Veteran seeks service connection for the removal of his right kidney, maintaining that the benign kidney cyst that resulted in the removal of his kidney was caused by being buried in a mortar attack in the Republic of Vietnam.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The medical evidence of record sufficient establishes that the Veteran's right kidney has been removed.  See Priv. Operative Note, Sept. 21, 1983, p. 1.  Thus, the analysis to follow will center on whether the claimed disability is related to active service or any event therein.  

The Veteran's service treatment records do not document any kidney or similar complaints or treatment.  The Veteran respective July 1968 enlistment- and June 1971 separation Reports of Medical Examination report no abnormalities associated with the Veteran's kidneys.  

A September 1983 private treatment record, details the Veteran's treatment related to the May 1983 onset of symptoms that included lack of energy, headaches, and feeling generally unwell.  The private physician diagnosed polycysthemia based on the Veteran's continued presentation with elevated blood counts on appropriate testing.  The private physician further reports that a computerized tomography (CT) scan revealed a lesion in the right kidney, noting that this finding likely was indicated of renal cell carcinoma.  At this time, the physician provided no statement or suggestion as to the cause of the aforementioned lesion or diagnosed polycythemia.

A September 1983 private discharge summary documents the private physician's assessment that an avascular mass in the Veteran's right kidney was possibly a malignancy, explaining the observation of the mass on a CT scan and his diagnosis of polycythemia.  The private physician further stated that radical nephrectomy (i.e., kidney removal) was necessary to properly diagnose the nature of the mass, which was conducted on September 21, 1983.  After this surgery, the physician stated that the mass was not cancerous but was a "simple cyst without any evidence of neoplasia."  At this time, no statement or suggestion as to the cause of the cyst or diagnosed polycythemia was reported.

The Veteran was provided an August 2015 VA examination that detailed the Veteran's account of symptomatology, including its relation to trauma sustained in an in-service trauma from a mortar blast, and the treatment and documented medical history of the Veteran's kidney disability.  The examiner also reported current examination findings and reported the Veteran's diagnosis of right nephrectomy.  Then, the examiner opined that the benign kidney cyst or resulting nephrectomy were not related to active service, including trauma related to an in-service mortar attack.  In support of the provided proposition, the examiner referenced the Veteran's relevant medical evidence and all other evidence associated with the claims folder.  

	Merits

After a review of the evidence of record, the Board finds that the most probative evidence is against the Veteran's service connection claim for the removal of a right kidney.  

The only evidence linking the claimed removal of a right kidney to military service are the Veteran's own statements.  Although the Veteran is competent to report sustaining trauma related to an enemy mortar attack and kidney related symptomatology, in this case, he lacks the requisite training and expertise to provide a competent medical diagnosis or etiological opinion.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007).  

To the extent the Veteran's statements indicate the presence of kidney related symptomatology since separation, the Board finds these statements of diminished probative value, as compared to his past contemporaneous statements made prior to seeking VA monetary compensation and solely for the purpose of obtaining medical treatment.  Importantly, a September 1983 private treatment record indicates the Veteran's first report any relevant symptomatology was in May 1983, which is approximately 12 years after separation from service.  As such, the Board finds any account of experiencing continuous kidney symptomatology since separation to be of considerably diminished, if any, probative value, as compared to the Veteran's statements that do not reflect such a version of events made solely for the purpose of obtaining medical care and many years prior to seeking VA monetary compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Significantly, the August 2015 VA examiner's opinion is the only opinion of record addressing the determinative matter at hand and provides highly probative evidence, tending to weigh against the claim.  The examiner provides clear medical diagnoses and an opinion that the right kidney removal, including a benign kidney cyst, is not related to the Veteran's period of active service.  The examiner's opinion reflects sufficient consideration of the nature and conditions of the Veteran's service in the Republic of Vietnam, including but not limited to sustaining a trauma following an enemy mortar attack, the relevant evidence of record, medical and lay, and reliance of appropriate medical expertise to support the provided opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds the August 2015 VA examination opinion to be of significant probative value.  

Additionally, the Board notes the Veteran's confirmed service in the Republic of Vietnam, from July 4, 1970, to July 3, 1971, but the claimed kidney disability is not among the enumerated disabilities presumptively associated with herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Moreover, there is no competent evidence of record relating the claimed disability directly to herbicide exposure or establishing a causal relationship between the current disability and the claimed injury sustained when the Veteran was exposed to enemy mortar attack.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In making each of the foregoing conclusions, the Board notes that there is no reasonable doubt raised by the competent and credible evidence of record, meaning there is no reasonable doubt to be resolved in the Veteran's favor in the present appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds the most probative evidence does not relate the claimed right kidney removal to active service nor may such relationship be so presumed.  Thus, service connection for the Veteran's right kidney removal is not warranted.


ORDER

Service connection for the removal of a right kidney is denied.  


REMAND

In March 2015, the Board determined that the September 2013 VA physician's opinion submitted by the Veteran required supplementation because the opinion did not contain sufficient medical reasoning.  In November 2015, the VA physician provided the requested supplemental medical opinion; however, the Board finds the VA physician's reasoning to rely largely, if not entirely, on medical evidence or the lack thereof, and does not adequately consider the Veteran's competent account of in- and post-service symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the evidence does not reflect application of the properly evidentiary standard in rendering the requested opinions.  Accordingly, the Board must again remain the appeal to obtain an adequate medical examination and opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record also indicates that the Veteran receives regular knee treatment; however, VA treatment records dated since December 2015 have not been associated with the claims folder.  Thus the Board must remand the appeal to permit VA to make the necessary attempts to obtain relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In December 2016, the RO denied the Veteran's respective claims seeking ratings in excess of 30 percent for PTSD, and 20 percent for diabetes mellitus.  The Veteran filed a March 2017 VA Notice of Disagreement Form (NOD) with the denial of his respective increased rating claims.  The RO has yet to issue has yet to issue an appropriate Statement of the Case (SOC) in response to the NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus the Board has no discretion and is obligated to remand the matters for the issuance of an appropriate SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA right knee treatment or hospitalization records, dated since December 2015 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.
The examiner must review the claims file and provide the following information:

a) Identify all right knee pathology, if any;

b) For each right knee diagnosis, provide an opinion as to whether such diagnosis clearly and unmistakably preexisted service;

c) For each right knee diagnosis that is found to have clearly and unmistakably preexisted service, provide an opinion as to whether such diagnosis clearly and unmistakably did NOT increase in severity during service;

d) For each right knee diagnosis not found to have clearly and unmistakably preexisted service, provide an opinion as to whether such diagnosis otherwise at least as likely as not (a 50 percent or greater probability):

(i) had its onset in service or within one year of separation.

(ii) is etiologically related to service, including the duties and tasks the Veteran performed during service and the events surrounding his exposure to enemy mortar attack. 

The provided examination report must reflect consideration of both the medical and lay evidence (e.g., a February 2006 private treatment record, a February 2014 VA treatment record, the VA physician's September 2013 and November statements, the Veteran's statements, etc.) of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

3.  After completing the above and ensuring the VA examination is adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Then, the Veteran's claim must be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

5.  Issue a Statement of the Case addressing entitlement to (i) a rating in excess of 30 percent for PTSD; and (ii) a rating in excess of 20 percent for diabetes mellitus. These respective determinations were initially addressed by the RO in a December 2016 decision as discussed above.  Notify the Veteran and his representative of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


